ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant seeks a rehearing, urging that the testimony appearing in the record is both variant from the averments in the indictment, and is insufficient to support a conviction for felony. Examining the record, we have concluded that the motion must be sustained.
It is charged in the indictment that appellant stole “Eight pairs of Brown shoes of the value of twenty-eight dollars; one *481dozen pairs of blue Western Belt pants of the value of eighteen dollars; one-half dozen Remington Brand pocket knives worth six dollars; six bolts dress goods worth in the aggregate the sum of thirty dollars; tobacco and snuff of the value of six dollars.” We have carefully gone over the testimony of the various witnesses, and wholly fail to find any testimony that any “Brown shoes,” so called because made by Brown, — or any brown shoes, so called because of their color, — were either lost by Mr. Johnson or found in appellant’s possession. The averment and proof fail to correspond as to the shoes alleged to have been stolen. We do not find any testimony that any “Blue Western Belt pants,” were lost or found in appellant’s possession. There is a variance between the allegation and proof as to the pants. We fail to find any testimony that any “Remington knives” were lost by Mr. Johnson, or recovered from appellant. The remainder of the property claimed to have been lost, as is manir fest from the record, wholly fails to measure up to the value required in order to constitute the offense of taking same a felony. The bolts of dress goods, alleged in the indictment to be worth an aggregate of thirty dollars, appears from the testimony to be of the aggregate value of six or six and one-half dollars.
In section 498, Mr. Branch’s Annotated P. C., are cited probably one hundred authorities laying down what is regarded as a well settled principle of law in this state, namely: When a person, place or thing necessary to be mentioned in an indictment is described with unnecessary particularity, all the circumstances of description must be proved and can not be rejected as surplusage, for they are thus made essential to the identity. Among the cases are Butts v. State, 47 Texas Crim. Rep., 494; Neely v. State, 32 Texas Crim. Rep., 370, etc. The doctrine is too well settled and recognized in this state to need further citation of authorities.
For the reasons above set forth the motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment of the trial court will now be reversed and the cause remanded.

Reversed and remanded.